Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hebbale et. al. (PUB No. US 2010/0043404 A1), which is considered the closest prior art of record, Hebbale teaches LNT (NOx storage catalyst), SCR (selective catalyst reduction) and PF (particulate filter) and predicting future operating state of the engine, determining a current nitrogen oxide emissions, reductant emissions, fuel consumption, NOx load in the LNT. However Hebbale does not teach to “d) determining a current particulate emission of the internal combustion engine; e) determining a current reductant filling level of the SCR catalyst; and g) depending on steps a) to f) and performed by the electronic computing device: determining operating parameters on a basis of which the internal combustion engine is operated; calculating a target reductant filling level of the SCR catalyst; calculating a reductant dosing amount to be introduced into the exhaust gas; and calculating a respective point in time of a regeneration of the nitrogen oxide storage catalyst and of the particulate filter; wherein step g) is carried out such that a first stipulation is fulfilled which comprises a first fact that, during an operation of the internal combustion engine, nitrogen oxide, hydrocarbon, and particulate emissions of the internal combustion engine are below respective threshold values stored in a storage device of the electronic computing device” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 13, 2021